MOORE, Chief Justice
(dissenting).
I agree with Justice Shaw that it is premature at this point in the case to supplant the considered judgment of the trial court. “[A] Rule 12(b)(6)[, Ala. R. Civ. P.,] dismissal is proper only when it appears beyond doubt that the plaintiff can prove no set of facts in support of the claim that would entitle the plaintiff to relief.” Nance v. Matthews, 622 So.2d 297, 299 (Ala.1993).
The trial court took into account the concerns expressed in the main opinion when it stated that among the issues before it were the following:
“whether and how the Court might substitute its judgment for the judgment of the Boards of Control, since investment policymaking is a function allotted by the legislature to the Boards of Control; [and] whether the Court can take the responsibility for investment policymak-ing from the Boards of Control when Plaintiffs have the political remedy of electing new and different members to the Boards of Control....” .
I would defer to the trial court to adjudge these issues in the first instance upon a full summary-judgment record.